Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Prol on 3/20/22.

The application has been amended as follows:
Claim 1:
An adaptable graphics board comprising: the adaptable graphics board including a graphics processor, graphics memory, and a reconfigurable I/O module interface are having a plurality of electrical contacts; a dual compression connector having a first array of compressible electrical spring contacts on a first side and a second array of compressible electrical spring contacts on a second side operatively coupled to the first side via a dual compression connector printed circuit board layer; the first side of the dual compression connector operatively coupled to the reconfigurable I/O module interface of the adaptable graphics board; a reconfigurable I/O module board having external display data ports disposed orientation and a second orientation selected from a plurality of available orientations to operatively provide I/O connectivity between the graphics processor and the external display data ports aligned along a first edge and a second edge of the adaptable graphics board respectively. 
Claims 9-20: (canceled)

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the first side of the dual compression connector operatively coupled to the reconfigurable I/O module interface of the adaptable graphics board; a reconfigurable I/O module board having external display data ports disposed along an edge, wherein the reconfigurable I/O module board is operatively coupled to the adaptable graphics board via the second side of the dual compression connector; the dual compression connector oriented between the adaptable graphics board and the reconfigurable I/O module board in a first orientation and a second orientation selected from a plurality of available orientations to operatively provide I/O connectivity between the graphics processor and the external display data ports aligned along a first edge and a second edge of the adaptable graphics board respectively, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Pan (US 20090060455 ) in view of Murr (US 6042412), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841